          Case 2:19-cv-05192-SMB Document 39 Filed 02/21/20 Page 1 of 2



Teresa H. Foster, PLLC
6245 North 24th Parkway, Suite 100
Phoenix, Arizona 85016
Telephone (602) 515-0181
Facsimile (602) 522-3945
Teresa H. Foster (010877)
For Court Filings/Pleadings: ctfilings@thfosterlaw.com
Attorneys for William Edward Delong, Jr.,
d.b.a. Advantage Auto Motorsports

                        UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA

Brandon Charles McEwen,                          Case No. CV-19-5192-PHX-SMB

                                  Plaintiff,
                                                       NOTICE OF SERVICE OF
v.                                                 DEFENDANT WILLIAM DELONG’S
                                                       INITIAL RESPONSES TO
William Edward Delong, Jr., d.b.a. Advantage          MANDATORY DISCOVERY
Auto Motorsports; Henry Brown Buick GMC,                     REQUESTS
LLC; Jose H. Galvez, d.b.a. Perico’s General
Construction, LLC,

                                  Defendants.


         Notice is hereby given that on February 21, 2020, Defendant William Edward

Delong, Jr., d.b.a. Advantage Auto Motorsports served a copy of his initial responses to

mandatory discovery requests via email to the parties listed in the Certificate of Service

below.

DATED: February 21, 2020.

                                         TERESA H. FOSTER, PLLC

                                           /s/ Teresa H. Foster
                                         Teresa H. Foster
                                         Attorneys for William Edward Delong, Jr.,
                                         d.b.a. Advantage Auto Motorsports
        Case 2:19-cv-05192-SMB Document 39 Filed 02/21/20 Page 2 of 2




                           CERTIFICATE OF SERVICE

I hereby certify that on February 21, 2020, I electronically transmitted the attached
document to the Clerk of the Court using the CM/ECF System for filing and transmittal
of a Notice of Electronic Filing was automatically sent to the following, who are
registered participants of the CM/ECF System:

Floyd W. Bybee
BYBEE LAW CENTER, P.LC.
90 S. Kyrene Rd., Ste. 5
Chandler, AZ 85226-4687
floyd@bybeelaw.com
Attorney for Plaintiff

Meghan C. Scott
Araceli Rodriguez
NOBLE LAW OFFICE
1405 West 16th Street, Suite A
Yuma, Arizona 85364
araceli@noblelaw.com
Attorneys for Defendants
Jose H. Galvez d.b.a. Perico’s General Construction and
Perico’s Construction, L.L.C.

Craig C. Hoffman
Jillian L. Andrews
BALLARD SPAHR LLP
1 East Washington Street, Suite 2300
Phoenix, AZ 85004-2555
hoffmanc@ballardspahr.com
andrewsj@ballardspahr.com
Attorneys for Defendant
Henry Brown Buick GMC, LLC



 /s/ S. Dyer




                                                                            Page 2 of 2
